 

EXHIBIT 10.1

 

EXECUTION COPY

 

Dated 13 September 2016

 

SKY PHARM S.A.

 

AS BORROWER

 

AND

 

GRIGORIOS SIOKAS

 

AS GUARANTOR

 

AND

 

SYNTHESIS PEER-TO-PEER INCOME FUND

 

AS LENDER

 

FIRST DEED OF AMENDMENT

 

relating to the
Loan Agreement dated 4 August 2016

 

 1

 



 

Index

 

Clause

 

Page

 

 

 

 

 

 

1

Definitions

 

 

7

 

2

Amendment

 

 

7

 

3

advance

 

 

8

 

4

guarantee

 

 

8

 

5

Miscellaneous

 

 

8

 

6

Applicable law and Jurisdiction

 

 

8

 

EXECUTION PAGE

 

 

9

 

 



 2

 



 


THIS DEED OF AMENDMENT is made on the 13th day of September 2016 (the “Deed”)

 

PARTIES

 

SKY PHARM S.A. (ΦΑΡΜΑΠΟΘΗΚΗΣΚΑΪΦΑΡΜΑ.Ε.), a société anonyme duly incorporated
and validly existing and operating under the laws of the Hellenic Republic,
holder of General Commercial Registry (ΓΕΜΗ) No. 131417304000 and Tax
Registration No. 800597686/Tax Authority FAE Thessaloniki, having its registered
office at 5, Agiou Georgiou Street, 57001 Thessaloniki (the “Borrower”);

 

SYNTHESIS PEER-TO-PEER INCOME FUND an exempted company incorporated in the
Cayman Islands with limited liability, PO Box 309, Ugland House, Grand Cayman
KY1-1104, Cayman, as lender (the “Lender”); and

 

GRIGORIOS SIOKAS, resident of Neo Risio P.O. Box 374, 57001, Thessaloniki, with
Greek ID No: AH356375, issued at Litochoro, Pierias and Greek AFM: 126793707,
DOY Z' Thessalonikis (the “Guarantor”).

 

BACKGROUND

 

The Lender, the Borrower and the Guarantor entered into a loan facility
agreement for a facility of $1,292,769 (the “Facility Agreement”) dated 4 August
2016.

 

Following the execution of the Facility Agreement, in addition to the original
facility amount the Lender has advanced a further sum of $240,250.65 to the
Borrower which has been agreed by the Lender, Borrower and Guarantor to be
treated as an increase in the maximum facility amount, subject to the terms and
conditions of the Facility Agreement and guaranteed by the Guarantor as provided
in the Facility Agreement.

 

The parties to the Facility Agreement therefore wish to amend the Facility
Agreement as provided herein in order to increase the maximum loan amount.

 

IT IS AGREED as follows:

 

DEFINITIONS

 

Defined expressions

 

Words and expressions defined in the Facility Agreement shall have the same
meanings when used in this Deed unless the context otherwise requires.

 

AMENDMENT

 

The Facility Agreement shall be amended as follows:

 

Clause 2.1 of the Facility Agreement shall be replaced in full as follows:

 

 

 

“2.

1 Subject to the terms of this Agreement, and in reliance on the representations
and warranties of the Borrower and the Guarantor set out in Clause 7, the Lender
agrees to make available to the Borrower the loan in one or more Advances to
cover working capital requirements, as well as fees and expenses payable
hereunder, in a total amount of up to $1,532,974 (one million, five hundred and
thirty-two thousand, nine hundred and seventy-four US Dollars).”

 



 3

 



  

 



ADVANCE

 

The sum of $240,204.65 (two hundred and forty thousand, two hundred and four US
Dollars and sixty-five US Dollar cents) advanced to the Borrower by the Lender
on or about 19 August 2016 shall be deemed to constitute an Advance under the
Facility Agreement and subject to the terms and conditions thereof.

 

GUARANTEE

 

The Guarantor signs this Deed as an acknowledgement of the terms set out herein
and agrees that the Guarantee set out in the Facility Agreement shall extend to
the increased maximum amount of the Facility as amended hereby.

 

MISCELLANEOUS

 

Severability

 

All the provisions of this Deed are severable and any provision of this Deed
prohibited by or unlawful or unenforceable under any applicable law shall (to
the extent required by such law) be ineffective without affecting or modifying
the remaining provisions of this Deed but where the provisions of any such
applicable law may be waived they are hereby waived to the full extent permitted
by such law to the end that this Deed shall be a valid and binding document
enforceable in accordance with its terms.

 

APPLICABLE LAW AND JURISDICTION

 

This Deed shall be governed by, and construed in accordance with, English law.

 

Subject to Clause 0, the courts of England shall have exclusive jurisdiction to
settle any disputes which may arise out of, or in connection with, this Deed.

 

Clause 0 is for the exclusive benefit of the Lender, which reserves the right:

 

to commence proceedings in relation to any matter which arises out of, or in
connection with, this Deed in the courts of any country other than England and
which have or claim jurisdiction to that matter; and

 

to commence such proceedings in the courts of any such country or countries to
concurrently with, or in addition to, proceedings in England or without
commencing proceedings in England.

 



 4

 



 

EXECUTION PAGE

 

IN WITNESS WHEREOF, the parties hereto, acting in their own names or through
their duly authorised representatives, have caused this Deed to be signed and
delivered as a deed in their respective names as of the date first above
written.

  

EXECUTED as a DEED by                                                    

SKY PHARM S.A.

By Grigorios Siokas                                                         

Authorised by virtue of resolution

Of its Board of Directors dated 12 September 2016

 

Witnessed
by:                                                                       

 

)

)

) /s/ Grigorios Siokas                                     

)

 

)

 

EXECUTED as a DEED by                                                    

SYNTHESIS PEER-TO-PEER INCOME FUND

By Spyridon Papadopoulos                                      

Duly authorised

 

Witnessed
by:                                                                      

 

)

)

) /s/ Spyridon Papadopoulos                         

)

 

)

 

EXECUTED as a DEED by                                                    

By Grigorios
Siokas                                                               

 

Witnessed
by:                                                                      

 

)

) /s/ Grigorios Siokas                                        

 

)........................................

 

 



5



 